Citation Nr: 1144646	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for a right hip stress fracture.  

3.  Entitlement to service connection for bilateral heel stress fractures.  

4.  Entitlement to service connection for a right knee stress fracture.

5.  Entitlement to service connection for a left knee stress fracture.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The appellant had US Army Reserve initial active duty for training (IADT) from August 2008 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the appellant's file indicates that the appellant was discharged after 1 month and 8 days of service because she failed to meet procurement medical fitness standards.  

The appellant seeks service connection for anemia, which she avers is the basis for her discharge.  She also seeks service connection for a left knee stress fracture which she avers happened after a battle buddy dropped a sand bag on her left knee during a team building exercise; and a right hip stress fracture, bilateral heel fractures, right knee stress fracture which she avers resulted after morning PT after she rolled her ankle during a running exercise.   

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service"" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).

Thus, with respect to the appellant's Army Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

In February 2009 the appellant was accorded a compensation and pension (C&P) general medical examination.  During the examination the appellant reported bilateral heel fractures.  She reported that she had previously been evaluated with bone scans that revealed stress fractures.  She also reported a bilateral knee condition.  She reported that a bone scan revealed stress fractures.  She also reported a right hip condition.  The diagnoses were bilateral heel fractures, bilateral knee stress fractures, and right hip stress fracture.  It was noted, following blood testing, that the HG6 was slightly low, however, the examiner did not address whether the appellant has anemia that was incurred in service.

In February 2009 the appellant was accorded a C&P joints examination.  During the examination the appellant reported that she developed pain in both knees and in her right hip when she was in training.  She reported that a bone scan showed some stress fractures.  The assessment was a normal bilateral knee examination and right hip trochanteric bursitis.  An x-ray of the bilateral knees revealed no evidence of an acute fracture or dislocation.  An x-ray of the right hip was unremarkable.  

In March 2009 the appellant was accorded a C&P feet examination.  During the examination the appellant reported that she started having pain on her right heel then her left heel after she injured her right hip and knee.  She reported other joint pains and reported that she was placed on a permanent profile.  The diagnosis was bilateral heel pain.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the February and March 2009 VA examiners did not provide opinions as to etiology, the examinations are insufficient.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  Regarding anemia, there is no etiology opinion of record that is adequate for adjudication purposes.  The appellant should be accorded another VA examination to address the etiology of any anemia present.  Barr, supra. 

A review of the appellant's file indicates that the appellant's service treatment records (STRs) and complete service personnel records have not been requested.  On remand, the RO should request the appellant's STRs and complete service personnel records and associate them with the claims file.  If the records are not located the appellant must be notified pursuant to 38 C.F.R. § 3.159(e) and the appellant should be notified that she can submit alternate sources of evidence.  See Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  She should also be asked to identify where she received treatment after service for the above mentioned disorders and the approximate dates of treatment.   

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the appellant to provide or identify any medical records pertaining to treatment for her right knee injury, left knee injury, bilateral heel injury, right hip injury, and anemia since her discharge.  Then, attempt to obtain any identified records, provided that the appellant has completed any necessary authorization forms.  If any records requested are not ultimately obtained, notify the appellant pursuant to 38 C.F.R. § 3.159(e).    

2.  The RO should request service treatment records (STRs) pertaining to the appellant from the appropriate agency.  

Efforts to obtain STRs must be detailed and she should be provided with notice in accordance with 38 C.F.R. § 3.159(e).  If the records are not obtained, the RO/AMC should provide the appellant with notice of alternative sources of evidence that she can provide in connection with her claims.

3.  Request a complete copy of the appellant's military service personnel records.


4.  After the above development is completed, schedule the appellant for the appropriate orthopedic VA examinations to assess the nature and etiology of any and all claimed conditions.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

(a) Regarding the bilateral heels, the examiner is asked to express an opinion as to whether the appellant currently has a bilateral heel condition, including but not limited to bilateral heel stress fractures.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that a bilateral heel disorder began during her period of initial active duty for training or, if pre-existing, was aggravated (i.e., permanently worsened) in service.  A complete rationale must be set forth in the report provided.

(b) Regarding the bilateral knees, the examiner is asked to express an opinion as to whether the appellant currently has a bilateral knee condition, including but not limited to bilateral knee stress fractures.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the current disability began during her initial period of active duty for training or, if pre-existing, was aggravated (i.e., permanently worsened) therein.  A complete rationale must be set forth in the report provided.

(c) Regarding the right hip, the examiner is asked to express an opinion as to whether the appellant currently has a right hip disorder, including but not limited to a right hip trochanteric bursitis.  The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the current disability began during her initial period of active duty for training or, if pre-existing, was aggravated (i.e., permanently worsened) therein.  A complete rationale must be set forth in the report provided.

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, is there additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

5.  Schedule the appellant for an appropriate examination regarding her claim for service connection for anemia.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is asked to opine whether the appellant has anemia that at least as likely as not (50 percent probability or greater) began during her initial period of active duty for training or was aggravated (i.e., permanently worsened) therein.  A complete rationale must be set forth in the report provided.

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, is there additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

6.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the appellant's claim after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the appellant and her representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


